Citation Nr: 0610615	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  05-14 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchiectasis.  

2.  Entitlement to service connection for neuropathy of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946 and from November 1950 to November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2006 a motion to advance the veteran's case on the 
Board's docket was submitted.  For good cause shown, the 
motion for advancement on the docket was granted in April 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).  

Although the veteran also initiated an appeal with respect to 
the issues of entitlement to service connection for back 
disability and an increased rating for bilateral pes planus, 
in his substantive appeal, he limited his appeal to the 
issues appearing on the title page of this decision.

In written argument submitted in February and March 2006, the 
veteran's representative has raised the issue of entitlement 
to service connection for pulmonary disability other than 
bronchiectasis.  This new issue is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for neuropathy 
of the lower extremities is addressed in the remand that 
follows the order section of this decision.  


FINDING OF FACT

Bronchiectasis was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.  

CONCLUSION OF LAW

Bronchiectasis was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The record reflects that the veteran was provided VCAA 
notice, to include notice to submit any pertinent evidence in 
his possession, by letters mailed in May 2004, September 2004 
and October 2005.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's bronchiectasis.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claim have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Although the veteran has not 
been afforded a VA examination to determine the etiology of 
the disability, no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
bronchiectasis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

Service hospital records dated in July 1951 show that the 
veteran was initially admitted for surgery to correct 
congenital phimosis of the right 2nd toe.  He was 
subsequently diagnosed with cellulitis without lymphangitis 
of the right foot and was observed for a fever of 
undetermined origin.  He was treated with antibiotics and his 
condition subsequently improved.  The veteran claims that the 
"fever of undetermined origin" noted during service is 
related to his current bronchiectasis.  

The service medical records do not show that the veteran was 
found to have bronchiectasis.  Moreover, no pulmonary 
complaint or abnormality was noted on VA examinations in 1957 
and 1958.  In fact, there is no medical evidence documenting 
the presence of bronchiectasis until 2001 or of a nexus 
between this disorder and the veteran's military service.  

In essence the evidence of a nexus between the veteran's 
bronchiectasis and his military service is limited to his own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for bronchiectasis is 
denied.  


REMAND

The veteran contends that service connection is warranted for 
neuropathy of both lower extremities.  The Board notes that 
service connection is currently in effect for pes planus of 
both feet as well as for dermatophytosis of the feet.  
Although the veteran was afforded a VA examination in 
November 2004 in response to his claim, the examiner did not 
provide an opinion concerning the etiology of the veteran's 
neuropathy.  In the Board's opinion, such an opinion is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to this claim.    

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.


3.  Then, the claims folder should be 
returned to the physician who performed 
the November 2004 examination of the 
veteran's feet.  Based upon the claims 
folder review and the results of the 
November 2004 examination, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the neuropathy of the 
veteran's lower extremities is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.  If the physician who 
performed the November 2004 examination 
is no longer available, the required 
opinion with supporting rationale should 
be obtained from another physician with 
appropriate expertise.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician providing the required opinion.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for neuropathy of the lower 
extremities on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond.  In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran unless he is otherwise notified by the RO or the AMC, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


